By the Court:
Without noticing other objections to the complaint we are satisfied that the demurrer should have been sustained, on the ground that it is not averred that Pollock was released from custody upon or by reason of the execution and delivery of the bond set forth. This averment is indispensable in an action of this character.
Judgment reversed and cause remanded, with directions to the Court below to sustain the demurrer, and with leave to the District Attorney to amend the complaint in the respect indicated and in such other respects as he may be advised.